Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 8/05/2022. Claims 1-20 are pending and currently stand rejected. Claims 1, 3-4, 6-9, 11-12, 14-17, and 19- 20 have been amended.

Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. 
Applicant respectfully submits that Eko has not been shown to teach each and every element of amended claim 1.  Examiner respectfully disagrees.
First examiner notes that the rejection has been updated in response to the claim amendments entered 8/5/2022, however rests on previously cited art Eko in combination with Bellamkonda.
Second examiner notes that applicant remarks are directed only towards Eko, in contrast to the rejection which lies on the combined teaching of Eko in view of Bellamkonda.
As reflected in updated rejection below, amended claims are rejected with combination of Eko and Bellamkonda.  Specifically, as show below,
Eko teaches wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Eko Fig. 6, [0142] “Only one cell 610 is shown in this description. Eight coverage CSI-RSs along with their beams (620) and two UE-specific CSI-RSs associated with two different coverage CSI-RSs (630) are utilized: [0133], [0138] “..UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs..” thus UE-specific CSI-RS equivalent to plurality of areas and UE-specific CSI-RS are specific to UE or co-located UE thus based on position of the UEs;
Bellamkonda further suggests wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Bellamkonda [0103]-[0107] optimization manager adjusts coverage parameters based on obtained position, including antenna parameters and load balancing parameters for cells for base station 130, where modification of cells in either case based on position suggests plurality of areas is divided by the network device based on the terminal position).
Claims 1-20 remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi; Eko et al. US 20170245165 A1 in view of US 20190261197 A1 Bellamkonda; Krishna K. et al.
Regarding Claims 1, 9 and 17, Eko discloses A communications apparatus, the communications apparatus comprising at least one processor configured to execute instructions stored in a memory (See Eko [0114] - [0123] and Figure 3B apparatus 102 processors 378 374 376 memory 380 network interface 382), wherein the instructions instruct the at least one processor to:
	divide the cell into a plurality of areas based on position information of a terminal device in the cell relative to the network device (See Eko Fig. 6, [0142] “Only one cell 610 is shown in this description. Eight coverage CSI-RSs along with their beams (620) and two UE-specific CSI-RSs associated with two different coverage CSI-RSs (630) are utilized: [0133], [0138] “..UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs..” , [0141], [0194], in particular as cited above; paragraph [0134], "Associating a coverage CSI-RS with a virtual sector"; paragraph [0142], "Coverage CSI-RS, on the other hand, can be configured for (and hence measured by) all the UEs within one sector or sub-cell"; paragraph [0143]; figures 5-7); and  
send information to terminal devices in different areas of the plurality of areas at different time points (See Eko [0133], [0134], [0138], [0142], [0143], [0194]; paragraph [0141] as cited and in particular "These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency"; [0136], "Another exemplary sub-embodiment implements this scheme by sweeping across K coverage beams (associated with K coverage CSI-RS resources) in time-domain. That is, at a given time unit (such as symbol or subframe n), a coverage CSI-RS (associated with one CSI-RS resource) is transmitted on one of the K beams (such as beam mod(n,K))"; paragraph [0147]), 
wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Eko Fig. 6, [0142] “Only one cell 610 is shown in this description. Eight coverage CSI-RSs along with their beams (620) and two UE-specific CSI-RSs associated with two different coverage CSI-RSs (630) are utilized: [0133], [0138] “..UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs..” thus UE-specific CSI-RS equivalent to plurality of areas and UE-specific CSI-RS are specific to UE or co-located UE thus based on position of the UEs; See also [0141], [0194], in particular as cited above; paragraph [0134], "Associating a coverage CSI-RS with a virtual sector"; paragraph [0142], "Coverage CSI-RS, on the other hand, can be configured for (and hence measured by) all the UEs within one sector or sub-cell"; paragraph [0143]; figures 5-7), 
and wherein the information is carried on a channel with a maximum repetition count less than a threshold (See Eko [0218], "each precoding is repeated M times before switching to the next beam. In this case, the transmissions can be {S1, S1, S1, ... M times, S2, S2, S2, ... , SP} requiring P*M transmissions. In this scheme, the UE continuously switches its beam P*M times while the eNB holds its beam for M symbols. In another method, the transmissions can be {S1, S2, ... SP, S1, S2, ... , SP, S1, S2, ... , SP, ... M times}", which implies a maximum repetition count less than a threshold; paragraph [0215], "AUE can assume that a same precoding and repetition pattern applies to other broadcast signals such as SSS and PBCH"; paragraph [0224], "number of repetitions and a precoding operation (beamforming or no beamforming) of the SSS transmission are also same as for a PSS transmission", wherein the defined number of repetitions implies a threshold; paragraph [0237], "There can be M repetitions of P PSS transmissions within the first group (M> 1 to support UE beamforming)"; paragraph [0238]; figures 5-7).
Eko suggests that the base station stores, obtains, or otherwise has access to position information of a terminal device in a cell relative to a network device (See Eko [0133], "A coverage CSI-RS can be transmitted to provide coverage for a wider area within a cell. This wide area can constitute a virtual sector where all the K virtual sectors share the same cell identification (cell ID)", "a coverage CSI-RS is transmitted by an eNB along a directional beam whose width and depth (penetration/reach) reach a targeted group of UEs", wherein this implies that the eNB has obtained position information of the targeted group of UEs and thus of a terminal in the cell; paragraph [0194], "improved coverage. For some applications, such as ones associated with a requirement for increased coverage that can occur due to placements of UEs in locations experiencing a large path loss, the synchronization and cell search procedure needs to support enhanced coverage and increased repetitions of synchronization signals"; paragraph [0141], "eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam and hence correspond to subspaces of the coverage beam", wherein the UE-specific beams again imply the eNB having obtained corresponding position information; paragraph [0138], "AUE-specific CSI-RS can be transmitted to facilitate more accurate and focused DL channel measurement. While a coverage CSI-RS facilitates DL channel measurement over a wider area or range of directions and is intended to be measured by a group of UEs, UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs)"; Figures 1, 5-7); and
Eko does not explicitly disclose obtain position information of a terminal device in a cell relative to a network device.
Bellamkonda teaches obtain position information of a terminal in a cell relative to a network device (See Bellamkonda [0103]-[0105] where KPI collector collects UE location and optimization manager adjusts coverage parameters based on obtained position).
Bellamkonda further suggests wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Bellamkonda [0103]-[0107] optimization manager adjusts coverage parameters based on obtained position, including antenna parameters and load balancing parameters for cells for base station 130, where modification of cells in either case based on position suggests plurality of areas is divided by the network device based on the terminal position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Eko to include the noted teachings of Bellamkonda, in order to optimize (i.e., improve) the functioning of the base station in response to changing conditions (Bellamkonda [0018])
Further regarding claims 1 and 17, the combination teaches and at least one interface and at least one processor, wherein the at least one interface is coupled to the at least one processor (See Eko [0114] - [0123] and Figure 3B apparatus 102 processors 378 374 376 memory 380 network interface 382).
Regarding Claims 2, 10 and 18, the combination teaches wherein the channel with the maximum repetition count less than the threshold comprises a physical broadcast channel (PBCH) (See Eko Figs. 19a-19c PBCH, [0195], [0215], [0225] - [0233]).
Regarding Claims 3, 11 and 19 the combination teaches wherein instructions instruct the at least one processor to divide the cell into a plurality of areas of a same size based on the position information of the terminal device in the cell relative to the network device (See Eko [0133] - [0144]; figures 5-7; where coverage csi-rs beam are same size).
Regarding Claims 4, 12 and 20, the combination teaches wherein 
when the cell is unequally divided into a plurality of areas based on the position information of the terminal device in the cell relative to the network device (See Eko [0133] - [0144 “Compared to UE-specific CSI-RS, coverage CSI-RS is measured by a larger number of UEs. For instance, UE-specific CSI-RS can be configured for (and hence measured by) only one UE” ; figures 5-7; where UE-specific beams divide cell in to plurality of unequal areas ), the instructions instruct the at least one processor to:
determine a terminal device that is farthest away from the network device in the cell based on the position information of the terminal device in the cell relative to the network device; and
	divide the cell into the plurality of areas based on position information of the terminal device that is farthest away from the network device in the cell (See Bellamkonda [0103]-[0105]; [125]-0127] “determine the distance of the  farthest  UE device 110 attached to base station 130 associated with the selected base station sector” and further teaching adjusting cell radius based on the terminal position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Eko to include the noted teachings of Bellamkonda, in order to optimize (i.e., improve) the functioning of the base station in response to changing conditions (Bellamkonda [0018])
Regarding Claims 5 and 13, the combination teaches wherein some of the plurality of areas are of different sizes (See Eko [0133] - [0144] “Compared to UE-specific CSI-RS, coverage CSI-RS is measured by a larger number of UEs. For instance, UE-specific CSI-RS can be configured for (and hence measured by) only one UE”; figures 5-7; where UE-specific beams divide cell in to plurality of unequal areas).  
Regarding Claims 6 and 14, the combination teaches wherein the instructions instruct the at least one processor:
	before sending information to the terminal devices in the different areas of the plurality of areas at the different time points (See Eko [0133], [0134], [0138], [0142], [0143], [0194]; paragraph [0141] as cited and in particular "These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency"; [0136], "Another exemplary sub-embodiment implements this scheme by sweeping across K coverage beams (associated with K coverage CSI-RS resources) in time-domain. That is, at a given time unit (such as symbol or subframe n), a coverage CSI-RS (associated with one CSI-RS resource) is transmitted on one of the K beams (such as beam mod(n,K)), 
determine at least one target area from the plurality of areas based on terminal activation period and a channel receive time window corresponding to a terminal in each of the plurality of areas (See Eko [0147] “.. The first three options allow an eNB to map (hence a UE to measure) only a subset of CSI-RS ports for a given time and/or frequency unit (such as subframe/slot and frequency resource block). This can be termed partial-port mapping…”  [0158]-[0160] CSI-RS assignment for UEs), 
wherein a terminal device in the at least one target area receives the information within the terminal activation period (See Eko [0158]-[0160] periodic and aperiodic CSI-RS where UE receives / measures in specified time frames).

Regarding Claims 7 and 15, the combination teaches wherein the instructions instruct the at least one processor to divide the terminal activation period into a plurality of time periods based on the channel receive time window corresponding to the terminal device in the at least one target area (See Eko Figs. 10-11 frame, slots boundaries [0186], [165]-[0169]), 
wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Eko Fig. 6, [0142] “Only one cell 610 is shown in this description. Eight coverage CSI-RSs along with their beams (620) and two UE-specific CSI-RSs associated with two different coverage CSI-RSs (630) are utilized: [0133], [0138] “..UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs..” , [0141], [0194], in particular as cited above; paragraph [0134], "Associating a coverage CSI-RS with a virtual sector"; paragraph [0142], "Coverage CSI-RS, on the other hand, can be configured for (and hence measured by) all the UEs within one sector or sub-cell"; paragraph [0143]; figures 5-7); 
wherein the plurality of time periods comprise a target time period corresponding to each of 26Attorney Docket No. 43968-1409001 /Client Ref. No. 85752539US05 the at least one target area (See Eko Figs. 10-11 frame, slots boundaries [0186], [165]-[0169] time slots and frames used for each beam);
	and when sending the information to a terminal device in the different areas of the plurality of areas at the different time points, the instructions instruct the at least one processor to send, within the target time period, the information to a terminal device in the target area corresponding to the target time period for a plurality of times (See Eko Figs. 10-11, [0218] PSS transmissions including a combination of precoding and repetition is also possible to support UE beamforming for synchronization. This can be done in multiple ways. In one method, each precoding is repeated M times before switching to the next beam. In this case, the transmissions can be {S.sub.1, S.sub.1, S.sub.1, . . . M times, S.sub.2, S.sub.2, S.sub.2, . . . , S.sub.P} requiring P*M transmissions. In this scheme, the UE continuously switches its beam P*M times while the eNB holds its beam for M symbols),
	and further regarding Claim 17, the combination teaches wherein the plurality of areas is divided by the network device based on the position information of the terminal device in the cell relative to the network device (See Eko Fig. 6, [0142] “Only one cell 610 is shown in this description. Eight coverage CSI-RSs along with their beams (620) and two UE-specific CSI-RSs associated with two different coverage CSI-RSs (630) are utilized: [0133], [0138] “..UE-specific CSI-RS facilitates DL channel measurement over a narrower area or range of directions and is intended to be measured by a particular UE (or at most a small number of co-located UEs..” , [0141], [0194], in particular as cited above; paragraph [0134], "Associating a coverage CSI-RS with a virtual sector"; paragraph [0142], "Coverage CSI-RS, on the other hand, can be configured for (and hence measured by) all the UEs within one sector or sub-cell"; paragraph [0143]; figures 5-7).

Regarding Claims 8 and 16, the combination teaches wherein a beam width corresponding to the information is related to a size of an area in which the terminal device receives the information (See Eko Figs. 5-7 [0141]-[0143] where CSI-RS beam widths vary and related to variable coverage size of beam).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /Srilakshmi K Kumar/SPE, Art Unit 2647